        Case: 2:17-cv-00963-SDM-CMV Doc #: 67 Filed: 10/22/19 Page: 1 of 1 PAGEID #: 3369
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for the
                                                          SouthernDistrict
                                                      __________   Districtofof__________
                                                                                Ohio

        Guest Tek Interactive Entertainment Ltd.,                      )
                             Plaintiff                                 )
                                v.                                     )       Civil Action No. 2:17-cv-00963
                Exceptional Innovation, Inc.,                          )
                            Defendant                                  )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

’ the plaintiff (name)                                                                                           recover from the
defendant (name)                                                                                                    the amount of
                                                                             dollars ($                ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              The Court grants Plaintiff's Motion to Dismiss. Defendant-Counterclaimant's counterclaims are dismissed
               with prejudice. Plaintiff-Counterdefendant's amended complaint is dismissed without prejudice.
                                                                                                                                       .

This action was (check one):

’ tried by a jury with Judge                                                                            presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

’ decided by Judge                                                                               on a motion for

                                                                                                                                       .

Date:     10/22/2019                                                          CLERK OF COURT



                                                                                            Signature of Clerk or Deputy Clerk

          Print                          Save As...                                                                          Reset
